        Case 3:21-cv-01525-EMC Document 4 Filed 03/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY D.L. TURNER,                                 Case No. 2:21-cv-00361-JDP (PC)
12                        Plaintiff,                       ORDER TRANSFERRING CASE TO THE
                                                           NORTHERN DISTRICT OF CALIFORNIA
13            v.
14    MAYA PALEY, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           The federal venue statute requires that a civil action, other than one based on diversity

20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

21   defendants are residents of the State in which the district is located, (2) a judicial district in which

22   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

23   of the property that is the subject of the action is situated, or (3) if there is no district in which an

24   action may otherwise be brought as provided in this section, any judicial district in which any

25   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

26   § 1391(b).

27           In this case, plaintiff’s claims arose in Napa County, which is in the Northern District of

28   California. See 28 U.S.C. § 84(a). Thus, this action should have been filed in the United States
                                                          1
        Case 3:21-cv-01525-EMC Document 4 Filed 03/01/21 Page 2 of 2



 1   District Court for the Northern District of California. In the interest of justice, a federal court

 2   may transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C.

 3   § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 4            Accordingly, it is hereby ORDERED that this matter is transferred to the United States

 5   District Court for the Northern District of California.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      March 1, 2021
 9                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
